


Exhibit 10.14
 
 
 
 
 
 
 
SCHEDULE OF EXECUTIVES WITH MANAGEMENT CONTINUITY AGREEMENTS
 
 
 
 
 
 
 
 
 
Title
 
Name
 
Years /Comp*
 
Excise Tax Gross Up?
Executive Chairman
 
Stephen D. Newlin
 
3
 
Y
President and Chief Executive Officer
 
Robert M. Patterson
 
3
 
Y
Executive Vice President, Chief Financial Officer
 
Bradley C. Richardson
 
2
 
N
Senior Vice President, President of Designed Structures and Solutions
 
Richard N. Altice
 
2
 
N
Senior Vice President, President of Distribution
 
Mark D. Crist
 
2
 
N
Senior Vice President, President of Performance Products and Solutions
 
Michael A. Garratt
 
2
 
N
Senior Vice President, Chief Commercial Officer
 
Michael E. Kahler
 
3
 
Y
Senior Vice President, General Counsel and Secretary
 
Lisa K. Kunkle
 
3
 
Y
Senior Vice President, Global Operations and Process Improvement
 
M. John Midea, Jr.
 
2
 
N
Senior Vice President, President of Specialty Engineered Materials
 
Craig M. Nikrant
 
2
 
N
Senior Vice President, Mergers & Acquisitions
 
Joel R. Rathbun
 
2
 
N
Senior Vice President, Chief Human Resources Officer
 
Ana G. Rodriguez
 
2
 
N
Senior Vice President, President of Color, Additives and Inks
 
John V. Van Hulle
 
2
 
N

* Years of compensation payable upon change of control




